EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Miller on 03/09/2022.
The application has been amended as follows: 
In regards to Claim 1, please amend the last paragraph of the claim to state the following:

“wherein the flexible supporting membrane has a higher elastic modulus in the central section than the two adjacent peripheral sections, such that the central section is stiffer than the two adjacent peripheral sections, such that during use of the flexible supporting membrane the central section deforms less than the peripheral sections and is configured to act as a barrier keeping the knees separated from each other in each respective depression.”

In regards to Claim 4 and 11, please amend the claim to state the following:

“polyurethane, thermoplastic polyurethane (TPU), a thermoplastic elastomer (TPE), or rubber 

In regards to Claim 19, please amend the second to last paragraph of the claim to state the following:

“wherein the flexible supporting membrane has a higher elastic modulus in the central section than the two adjacent peripheral sections, such that the central section is stiffer than the two adjacent peripheral sections, such that during use of the flexible supporting membrane the central section deforms less than the peripheral sections and is configured to act as a barrier keeping the knees separated from each other in each respective depression;”


Reasons for Allowance
	Claims 1-13 and 18-19 are allowed. The following is an examiner’s statement of reasons for allowance:
	In regards to Claim 1 and 19, the prior art of Anderberg (US 20160184151) teaches: a flexible membrane support made of a stretchable material, where one’s lower legs are capable of applying a force to the membrane in order to move from a sitting position to a standing position without permanently deforming the membrane. Anderberg most notable discusses the modulus of elasticity wherein, the material when repeatedly stretch will absorb the force applied to the device and is capable of withstanding such repetition. However, Anderberg does not explicitly teach: a central portion of the material having a higher elastic modulus as the present invention discloses. Rather only the outer edges could have a stronger material which hold the stretchable membrane of Anderberg in place. As such, the prior art of Anderberg fails to teach the unique feature of material properties. 
	Additionally, Vest (EP 1142550) was used to teach: the capability of the central section noted in Annotated Figure 2 from Vest in the Final Rejection filed on 11/10/2021 to show an increase in thickness in the central and outer peripheral sections compared to the knee support regions. However, Vest does teach or go into greater detail or provide any material properties to the central section, peripheral sections or knee supports. As such, one cannot state that the central section between the knee supports would have a greater elastic modulus. Additionally, it is to be noted that thickness and the elastic modulus are not comparable. The elastic modulus is fully independent of shape and size, and therefore, only depends on the material of the object. As such, Vest would be incapable of teaching the central portion of the material having a higher elastic modulus as the present invention discloses.

on the teachings of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/10/2022